                                                               United States Bankruptcy Court
                                                                     Eastern District of Wisconsin
 In re      GP Rare Earth Trading Account LLC                                                              Case No.
                                                                                  Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for GP Rare Earth Trading Account LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Greenpoint Tactical Income Funding LLC
 111 E. Kilbourne Ave., FL 28
 Milwaukee, WI 53202-6633




    None [Check if applicable]




 October 4, 2019                                                      /s/ Michael P. Richman
 Date                                                                 Michael P. Richman
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for GP Rare Earth Trading Account LLC
                                                                      Steinhilber Swanson LLP
                                                                      122 West Washington Ave. Suite 850
                                                                      Madison, WI 53703-2732
                                                                      608-630-8990 Fax:608-630-8991
                                                                      mrichman@steinhilberswanson.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy

                                     Case 19-29617-gmh                    Doc 9     Filed 10/04/19         Page 1 of 1
